Case 1:19-mc-20496-KMW Document 1-5 Entered on FLSD Docket 02/06/2019 Page 1 of 6




                                                                              4
Case 1:19-mc-20496-KMW Document 1-5 Entered on FLSD Docket 02/06/2019 Page 2 of 6
Case 1:19-mc-20496-KMW Document 1-5 Entered on FLSD Docket 02/06/2019 Page 3 of 6
Case 1:19-mc-20496-KMW Document 1-5 Entered on FLSD Docket 02/06/2019 Page 4 of 6
Case 1:19-mc-20496-KMW Document 1-5 Entered on FLSD Docket 02/06/2019 Page 5 of 6
Case 1:19-mc-20496-KMW Document 1-5 Entered on FLSD Docket 02/06/2019 Page 6 of 6
